Title: Portuguese-American Treaty of Commerce, 25 Apr. 1786
From: Jefferson, Thomas
To: 


          
            
              
            
            

              

              
            
          


          Her Most Faithfull Majesty, the Queen of Portugal and the Algarves,
            and the United States of America, desiring to ascertain in a permanent and equitable
            manner, the Rules to be observed, relative to the Intercourse, Correspondence and
            Commerce, which they intend to establish between their respective States, Countries,
            Citizens and Subjects, have judged that the said end, cannot be better obtained than by
            establishing the most perfect Equality and Reciprocity, for the Basis of their
            Agreement, and by avoiding all those burthensome Preferences which are usually the
            sources of Debate, Embarrassment and Discontent, by leaving also each Party at Liberty
            to make, respecting Commerce and Navigation such ulteriour Regulations, as it shall find
            most convenient to itself; and by founding the Advantages of Commerce, solely upon
            reciprocal utility, and the just Rules of free Intercourse; reserving with all to each
            Party, the Liberty of admitting at its Pleasure, other Nations to a Participation of the
            same Advantages.
          On those Principles, Her Most Faithful Majesty the Queen of
            Portugal and the Algarves, has nominated constituted, and appointed for Her Minister
            Plenipotentiary the Most Illustrious Lewis Pinto de Sousa Coutinho, one of her
            Majesty’s, Most Honourable Council, Knight of the Order of Christ, and Honorary of
            Malta, Colonel of Infantry, Morgado of Balcemaó, Lord of
            Ferreiror and Tendaes, and at present Her Envoy Extraordinary and Minister
            Plenipotentiary at the Court of Great Britain.
          And the United States of America, on their Part, have nominated
            constituted, and appointed for their Ministers Plenipotentiary, John Adams, late one of
            their Ministers Plenipotentiary, for negociating a Peace, heretofore a Delegate in
            Congress from the States of Massachusets and Chief Justice of the said State, and at
            present their Minister Plenipotentiary at the Court of Great Britain; and Thomas
            Jefferson, a Delegate in Congress from the State of Virginia, and late Governor of the
            said State, and at present their Minister Plenipotentiary at the Court of
            Versailles.
          The said respective Ministers Plenipotentiary after exchanging
            their full Powers, and after mature Deliberation have concluded and agreed upon the
            following Articles.
          Article I
          There shall be a firm, inviolable and universal Peace and sincere
            Friendship, between Her Most Faithful Majesty the Queen of Portugal and the Algarves,
            Her Heirs, Successors and Subjects on the one part, and the United States of America and
            their Citizens on the other, without exception of Persons or Places.
          Article II
          The Subjects of Her Most Faithful Majesty the Queen of Portugal and
            the Algarves, may frequent all the Coasts, Bays, harbours, ports, rivers, and Countries
            of the United States of America, and reside and trade there in all sorts of produce,
            manufactures and merchandize, the importation or exportation of which shall not be
            prohibited by the Laws; and shall pay within the said United States no other or greater
            duties, charges or fees, whatsoever, than the most favoured Nations are, or shall be
            obliged to pay; and they shall enjoy all the rights, privileges and exemptions in
            Navigation and Commerce which the most favoured Nation does or shall enjoy.
          Art: III
          In like manner the Citizens of the United States of America may
            frequent all the Coasts, bays, harbours, ports, rivers and Countries of the Domination
            of Her Most Faithful Majesty where the Commerce is not prohibited by the Laws to all
            Foreign Nations, and reside and trade there in all sorts of produce manufactures and
            merchandize, the importation or exportation of which shall not be prohibited by the
            Laws, and shall pay in the Dominions of Her said Majesty no other or greater Duties,
            charges, or fees, whatsoever, than the Most favoured Nation is or shall be obliged to
            pay, and they shall enjoy all the rights, privileges and exemptions in navigation and
            Commerce, which the most favoured Natïon does or Shall enjoy.
          Art: IV
          More especially each Party shall have a right to carry any kinds of
            produce, manufactures and merchandize the importation of which shall be permitted to any
            Foreign Nation, of whatever place they be the growth or manufacture in their own or any
            other Vessels to the ports of the Dominions of the other before described; where it
            shall be lawful for all persons freely to purchase them and thence to take produce,
            manufacture and merchandize of whatever place or growth which all persons shall in like
            manner be free to sell them, paying in both cases such duties, charges and fees only as
            are or shall be paid by the most favoured Nation, whose privilege is not the effect of a
            particular and reciprocal compensation according to Treaties now existing.—Nevertheless,
            the United States of America reserve to themselves the right where any Nation restrains
            the transportation of merchandize to the Vessels of the Country of which it is the
            growth or manufacture to establish against such Nation retaliating regulations:
          And each party reserves the right to prohibit in their respective
            Countries the exportation of importation of any species of goods or Commodities
            whatsoever, when reasons of State shall require it. In this case the Subjects or
            Citizens of either of the Contracting Parties shall not import or export the merchandize
            prohibited by the other, but if one of the Contracting Parties permits any person of
            their own or any other Nation to import or export the same merchandize, the Citizens or
            Subjects of the other shall immediately enjoy the same Liberty.
          Art: V
          All Merchants, Commanders of Vessels and other Subjects and
            Citizens of each Party shall have free Liberty in all places within the dominion or
            jurisdiction of the other, to manage their own business themselves or to employ
            whomsoever they please to manage the whole or any part thereof for them, they shall also
            be free to load or unload their merchandize at such time and in to such Vessels as they
            shall think most convenient.
          Art: VI
          That the Vessels of either Party loading within the ports or
            jurisdiction of the other may not be uselessly harrassed or detained, it is agreed that
            all examinations of goods required by the Laws shall be made before they are laden on
            board the Vessel and that there shall be no examination after; nor shall the Vessel be
            searched at any time unless articles shall have been laden therein clandestinely and
            illigally in which case the person by whose order they were carried on board, or who
            carried them without order, shall be liable to the Laws of the Land in which he is; but
            no other person shall be molested, nor shall any other goods nor the Vessel be seized or
            detained for that Cause.
          Art: VII
          Each Party shall endeavour by all means in their power to protect
            and defend all the Vessels and other effects belonging to the Subjects or the Citizens
            of the other, which shall be within the extent of their Jurisdiction by Sea or by Land,
            and shall use all their efforts to recover and cause to be restored to the right owners
            their Vessels and effects which shall be taken from them within the extent of their said
            jurisdiction.
          Art: VIII.
          The Vessels of the Subjects or Citizens of either Party coming on
            any Coast belonging to the other, where Commerce is not forbidden to all Foreign
            Nations, but not willing to enter in to Port, or being entered in to port and not
            willing to unload their Cargoes, or break bulk, shall have liberty to depart and to
            persue their voyage without molestation, and without being obliged to pay any duties,
            charges or fees whatever except such port charges as are paid by the most favoured
            Nations, nor to render any account of their Cargo, but they shall be obliged to receive
            the usual guards as practised with the most favoured Nations.
          Art: IX.
          When any Vessel of either Party shall be wrecked, foundered, or
            otherwise damaged on the Coasts or within the Dominions of the other, their respective
            Subjects or Citizens shall receive, as well for themselves as for their Vessels and
            effects the same assistance which would be due to the Inhabitants of the Country where
            the damage happens, and shall pay the same charges and dues only as the said Inhabitants
            would be subject to pay in a like case, and if the operations of repair shall require
            that the whole or any part of their cargo be unloaded, they shall pay no duties, charges
            or fees, on the part which they shall relade and carry away.—The ancient and barbarous
            right to wrecks of the Sea shall be intirely abolished, with respect to the Subjects or
            Citizens of the two Contracting Parties.
          Art: X
          The Citizens or Subjects of each Party shall have power to dispose
            of their personal goods within the Jurisdiction of the other by Testament, Donation, or
            otherwise, and their Representatives being Subjects or Citizens of the other Party shall
            succeed to their said personal Goods, whether by Testament, or ab intestato; and may take possession thereof either by
            themselves or by others acting for them, and dispose of the same at their will, paying
            dues only as the Inhabitants of the Country where in the said goods are shall be subject
            to pay in like cases, and in case of the absence of the Representative such care shall
            be taken of the said goods and for so long a time as would be taken of the goods of a
            Native in like case untill the Lawful owner may take meaures for receiving them, and if
            question shall arise among several Claimants to which of them the said goods belong the
            same shall be decided finally by the Laws and Judges of the Land wherein the said Goods
            are. And where on the death of any person holding real estate within the Territories of
            the one Party, such real estate would by the Laws of the Land descend on a Citizen or
            Subject of the other were he not disqualified by Alienage, such Subject or Citizen shall
            be allowed a reasonable time to sell the same, and to withdraw the proceeds without
            molestation
          Art: XI
          There Shall be a full intire Liberty of Conscience allowed to the
            Inhabitants and Subjects of each Party and no one shall be molested, in regard to his
            worship, provided he submits, as to the public demonstration of it, to the Laws of the
            Country. There Shall be given moreover Liberty when any Subjects or Inhabitants of
            either Party shall die in the Territory of the other, to bury them in decent and
            convenient Places, which shall be appointed for that purpose, and the two Contracting
            Parties shall provide each in its own Jurisdiction that the Citizens and Subjects of the
            other, may obtain Certificates in cases of Death whenever they Shall be required to be
            delivered.
          Art: XII
          If one of the Contracting Parties should be engaged in War with any
            other Power, the free intercourse and Commerce of the Subjects or Citizens of the Party
            remaining Neuter with the Belligerent Powers shall not be interrupted, on the contrary,
            in that case, as in full peace, the Vessels of the Neutral Party, may navigate freely to
            and from the ports, and on the Coasts of the Belligerent Parties, free Vessels making
            free goods, in somuch that all things shall be adjudged free which shall be on board any
            Vessel belonging to the Neutral Party, although such things belong to the Enemy of the
            other, except the merchandizes deemed Contraband, namely, Cannons, mortars, fire arms,
            pistols, bombs, grenades, bullets, balls, fusils, flints, matches, powder, salt-petre,
            sulphur, cuirasses, pikes, swords, cartouch-boxes, belts, saddles and bridles which
            shall be adjudged Contraband, and subject to confiscation; excepting nevertheless the
            quantity which may be requisite for the Defence of the Vessel, and of those who compose
            the Crew; and the same freedom shall be extended to persons who shall be on board a free
            Vessel, although they should be Enemies to the other Party, unless they be Soldiers in
            actual service of such Enemy; on the other hand, enemy Vessels shall make enemy goods,
            in so much that whatever shall be found in the Vessels of an Enemy shall be confiscated
            without distinction, except such goods and merchandize as were put on board such Vessel
            before the Declaration of War, or within six months after it, which shall be free.
          Art: XIII
          In case any Vessel shall be stoped for articles deemed Contraband,
            if the Master will deliver out the goods supposed to be of Contraband nature, he shall
            be admitted to do it, and the Vessel shall not in that Case be carried in to any Port,
            nor further detained, but shall be allowed to proceed on her Voyage, nor shall any such
            Articles be subject to be taken or delayed in any case if they be not in greater
            quantity than may be necessary for the use of the ships, or of the persons in it. But in
            case the Contraband Merchandizes cannot be all received on board the Vessel of the
            Captor, then the Captor may notwithstanding the offer of delivering him the Contraband
            goods, carry the Vessel to the nearest port.
          Art: XIV
          And in the same Case where one of the Parties is engaged in War
            with another Power, that the Vessels of the Neutral Party may be readily and certainly
            known, it is agreed that they shall be provided with Sea Letters, or Passports which
            shall express the name, the property and burthen of the Vessel, as also the name and
            dwelling of the Master; which Passports shall be made out in good and due forms, (to be
            settled by Convention between the Parties whenever occasions shall require) shall be
            renewed as often as the Vessel shall return in to port, and shall be exhibited
            whensoever required as well in the open Sea as in Port—
          But if the said Vessel be under Convoy of one or more Vessels of
            War belonging to the Neutral Party, the simple Declaration of the Officer Commanding the
            Convoy, that the said Vessel belongs to the Party of which he is, shall be considered as
            establishing the fact, and shall relieve both parties from the trouble of further
            examination.
          Art: XV
          And to prevent intirely all disorder and violence in such cases, it
            is stipulated, that when the Vessels of the Neutral Party sailing without Convoy, shall
            be met by any Vessel of War, public or private of the other Party, such Vessel of War
            shall not approach within cannon shot of the said Neutral Vessel, nor send more than two
            or three men in their boat on board the same to examine her sea Letters or Passports,
            and all persons belonging to any Vessel of War public or private who shall molest or
            injure in any manner whatever the people, Vessels, or effects of the other Party shall
            be responsable in their persons and property for damages and interest, and more
            especially the Commanding Officer of the Vessel shall be responsable civily for the same
            in his person and property, by whomsoever of his Crew the injury was done: sufficient
            security for which shall be given by all Commanders of private armed Vessels before they
            are Commissioned.
          Art: XVI.
          It is agreed that the Subjects, or Citizens of each of the
            Contracting Parties their Vessels and effects shall not be liable to any Embargo or
            Detention on the part of the other for any Military Expedition or other public or
            private purpose whatsoever, and in all cases of seisure, detention, or arrest for Debts
            contracted, or offences committed by any Citizen or Subject of the one Party within the
            Jurisdiction of the other, the same shall be made and prosecuted by order and autority
            of Law only, and according to the regular course of proceedings usual in such Cases.
          Art: XVII.
          If any Vessel or effects of the Neutral Power be taken by an Enemy
            of the other or by a Pirate, and retaken by that other, they shall be brought in to some
            port of one of the Parties and delivered in to the Custody of the officers of that port,
            in order to be restored intire to the true proprietor as soon as due proof shall be made
            concerning the property thereof
          Art: XVIII.
          If the Citizens or Subjects of either Party in danger from
            tempests, pirates, enemies, or other accident, shall take refuge with their Vessels or
            effects within the harbours or Jurisdiction of the other, they shall be received,
            protected and treated with humanity and kindness and shall be permitted to furnish
            themselves at reasonable Prices with all refreshments, provisions and other things
            necessary for their sustenance, health, and accomodation; and for the repair of their
            Vessels.
          Art: XIX
          The Vessels of War public and private of both Parties, shall carry
            freely wheresoever they please the Vessels and effects taken from their Enemies without
            being obliged to pay any Duties, charges, or fees to Officers of Admiralty of the
            customs, or any others, except the port charges paid by the most favoured Nation, nor
            shall such Prizes be arrested, searched, or put under Legal Process, when they come to
            and enter the ports of the other Party, but may freely be carried out again at any time
            by their Captors to the places expressed in their Commissions, which the Commanding
            officer of such Vessels shall be obliged to shew, but nothing herein contained shall be
            understood to derogate from the obligations of the United States of America towards His
            Most Christian Majesty as stipulated in the Seventeenth Article of their Treaty of Amity
            and Commerce.
          Art: XX
          No Citizen or Subject of either of the Contracting Parties shall
            take from any Power with which the other may be at War any Commission or Letter of
            Marque for arming any Vessel to act as a Privateer against the other, on pain of being
            punished as a Pirate, nor shall either Party hire, Lend, or give any part of their naval
            or military force to the Enemy of the other to aid them offensively or defensively
            against that other unless bound thereto by some Treaty heretofore made.
          Art: XXI.
          If the two Contracting Parties should be engaged in a War against a
            Common Enemy, the following points shall be observed between them. 1st: If a Vessel of one of the Parties retaken by a Privateer
            of the other shall not have been in possession of the Enemy more than twenty four hours,
            she shall be restored to the first owner, for one third of the value of the Vessel and
            Cargo; but if she shall have been more than twenty four hours in possession of the
            Enemy, she shall belong wholly to the Recaptor.—2d. If in
            the same case the Recapture were by a public Vessel of war of the one Party, restitution
            Shall be made to the Owner for one thirtieth part of the value of the Vessel
            and Cargo, if she shall not have been in possession of the Enemy more than twenty four
            hours; and one tenth of the said value where she Shall have been longer:
          Which Sums Shall be distributed in Gratuities to the
              Recaptors.—3d. The Restitution in the cases aforesaid
            shall be, after due proof of property and surety given for the part to which the
            Recaptors are intitled.
          4th: The Vessels of War public and
            private of the two Parties shall be reciprocally admitted with their Prizes in to the
            respective ports of each; but the said Prizes shall not be discharged nor sold there
            untill their legality shall have been decided according to the Laws and regulations of
            the State to which the Captor belongs.  5th. It
            shall be free to each Party to make such Regulations as they shall judge necessary for
            the conduct of their respective Vessels of War, public and private, relative to the
            Vessels which they shall take and carry in to the ports of the two Parties.
          Art: XXII
          Where the Parties Shall have a Common-Enemy the Vessels of War of
            each shall upon all occasions take under their protection the Vessels of the other going
            the same course, and shall defend such Vessels as long as they hold the same course
            against all force and violence in the same manner as they ought to protect and defend
            the Vessels belong to the Party of which they are.
          Art: XXIII.
          If War should arise between the two Contracting Parties, the
            Merchants of either Country then residing in the other shall be allowed to remain one
            year, to collect their Debts and settle their affairs and may depart freely, carrying
            off all their effects; without molestation or hindrance, and all Women and Children,
            Scholars of every faculty, Cultivators of the earth, Artizans, Manufacturers and
            Fishermen, unarmed and inhabiting unfortefied Towns, Villages, or Places, and in general
            all others, whose occupations are for the common subsistance and benefit of Mankind,
            shall be allowed to continue their respective employments, and shall not be molested in
            their persons, nor shall their Houses, or Goods be burnt or otherwise destroyed, nor
            their fields wasted by the armed force of the Enemy in whose power by the events of War,
            they may happen to fall: but if any thing is to be taken from them fro the use of such
            armed force, the same Shall be payed for at a reasonable price. And all merchant and
            trading Vessels employed in exchanging the products of different places, and thereby
            rendering the necessary conveniences and comforts of human Life more easy to be obtained
            and more general shall be allowed to pass free and unmolested, and neither of the
            Contracting Powers shall grant or issue any Commission to any Private armed Vessel
            empowering them to take or destroy such trading Vessels or interrupt such Commerce.
          Art: XXIV
          And to prevent the destruction of Prisoners of War, by sending them
            in to distant and inclement Countries, or by crowding them in to close and noxious
            places, the two Contracting Parties solemnly pledge themselves to each other, and to the
            World, that they will not adopt any such practice. that neither will send the Prisoners
            whom they may take from the other in to the East Indies or any other parts of Asia, or
            Africa: but that they shall be placed in some part of their Dominions in Europe or
            America in wholesome situations; that they shall not be confined in Dungeons,
            Prisonships nor Prisons, nor be put in to Irons, nor bound, nor otherwise restrained in
            the use of their limbs, that the officers shall be enlarged on their Paroles within
            convenient Districts and have comfortable Quarters, and the common-Men be disposed in
            Cantonments open and extensive enough for air and exercise, and lodged in Barracks as
            roomly and good as are provided by the Party in whose power they are for their own
            Troops; they the Officers shall also be daily furnished by the Party in whose power they
            are with as many rations and of the same articles and quality as are allowed by them,
            either in Kind or by Commutations to Officers of equal rank in their own Army, and all
            others shall be daily furnished by them with such rations as they allow to a Common
            Soldier in their own Service, the value whereof shall be paid by the other Party on a
            mutual adjustment of Accounts for the Subsistance of Prisoners at the Close of the War,
            and the said Accounts shall not be mingled with, or sett off against any others, nor the
            Balances due on them be withheld as a satisfaction of reprisal for any other article, or
            for any other cause real or pretended whatever; that each Party shall be allowed to keep
            a Commissary of Prisoners, of their own Appointment, with every separate Cantonment of
            Prisoners in possession of the other, which Commissary shall see the Prisoners as often
            as he pleases, shall be allowed to receive and destribute whatever comforts may be sent
            to them by their friends and shall be free to make his reports in open Letters to those
            who employ him.—But if any Officer shall break his parole, or any other Prisoner shall
            escape from the Limits of his Cantonment after they shall have been designated to him,
            such individual Officer, or other Prisoner shall forfeit so much of the Benefits of this
            Article as provides for his enlargement on Parole or Cantonment. And it is declared that
            neither the pretence that War dissolves all Treaties nor any other whatever shall be
            considered as annulling or suspending this, and the next preceding Article, but on the
            Contrary that the State of War is precisely that for which they are provided and during
            which they care to be as sacredly observed as the most acknowledged Articles in the Law
            of Nature or Nations.
          Art: XXV.
          The Squadrons or Vessels of War of the two Contracting Parties, may
            enter freely in to the ports, roads or bays of the one or the other Dominion where
            Commerce is permitted, provided nevertheless that they never exceed the number of six
            Vessels of War, in the great Ports, and of four in the small Ports, without the express
            permission of the Governor or Commandant of the District, and that they do not make
            there a Station, with a view to hurt the Commerce of other Nations in Amity or Alliance
            with either of the two Contracting Parties.
          Art: XXVI.
          The two Contracting Parties grant to each other the Liberty of
            having each in the Ports of the other Consuls, Vice-Consuls, Agents and Commissaries of
            their own appointment; whose Functions shall be regulated by particular Agreement
            whenever either Party shall chuse to
            make such Appointment; but if any such Consuls shall exercise Commerce, they shall be
            submitted to the same Laws and usages to which the private Individuals of their Nation
            are Submitted in the same place
          Art: XXVII
          If either Party shall hereafter grant to any other nation any
            particular favour in Navigation or Commerce it shall immediately become common to the
            other Party, freely where it is freely granted to such other Nation, or on yielding the
            Compensation, where such Nation does the same.
          Art XXVIII
          Her Most Faithfull Majesty the Queen of Portugal and the Algarve
              s and the United States of America
            agree that this Treaty shall be in force during the term of Ten years from the exchange
            of Ratifications, (and the Ratifications shall be within the space of one year after the
            signature, or earlier if possible) and if the expiration of that term should happen
            during the course of a War between them, then the Articles twenty third and twenty
            fourth, before provided, for the regulation of their conduct during such a War shall
            continue in force untill the conclusion of the Treaty, which shall reestablish Peace:
            and that this Treaty shall be Ratified on both sides, and the Ratifications exchanged
            within one year from the Day of its signature, or sooner, if possible,
          In faith whereof the respective Plenipotentiáries have Signed the
            above Articles, both in the Portuguese and English Languages; and they have thereto
            affixed their Seals.
          Done at London this Twenty fifth day of April, one thousand seven
            Hundred and eighty six.

          
            
              Th: Jefferson
            
          
        